Title: To George Washington from Robert Hanson Harrison, 11 September 1773
From: Harrison, Robert Hanson
To: Washington, George



Dear Sir
Sept. 11. 1773

The Lease which you have & which I immagine you Intended to have sent, instead of an Inventory of Col. Fairfax’s Furniture &c., may be made to answer every purpose by an Erasement of the words, “his Executors, Administrators and Assigns[”] in three places. Viz. have demised, granted & to farm lett on and by these presents do Demise, grant & to farm let unto the said  his Executors, Admtrs & Assigns—To have & to hold &c. to the said  his Executors, Administrators & Assigns. These please to Erase and also the same in your Covenant in the end that he his Exetors, Administrators & Assigns shall Enjoy—And have blanks left in those places, & then you can fill them up accordg to the estate you Intend to Grant—If for life, insert in these places, to the said  his Heirs or Assigns for and during the life or lives as the case may be of—If for years to the said  his Executors, Administrators or Assigns for & during the aforesaid Term of  years—There is no difference except the above between Leases for Lives & for years ⟨and if⟩

the word Heirs should be inserted in a Lease for years, ⟨It⟩ would not affect its validity in the least, but it would be nugatory and appear to have been drawn by a person not skilled in the Laws of England; for by these Laws, All Leases for years as Observed in my other Letter, devolve upon the Extrs or Admtrs of the deceased, tho. limited to Heirs, They being Chattles real & Chattels cannot descend to one as Heir; Tis otherwise in case of a Lease for lives, they being a Free hold Estate, may descend—I hope that you will readily perceive how the Alterations may be made, and would wish you to direct the printer to leave large blanks in every case, in common they do not give room enough; I cannot very well account for my having thought that you wanted Leases for years in preference to those for lives or why you might not use both; If you think that any other alterations than those I have mentd should be material or If they will not Answer upon your lookg at the Lease, I will most chearfully make one anew. I am Sir with very great regard Yr most Ob. H. St

Rob. H. Harrison

